 In the Matterof THE EBSARYGYPSUM COMPANY, EMPLOYERandUNITED CEMENT, LIME& GypsumWORKERS INTERNATIONALUNION7LOCALNo. 293, AFL,PETITIONERCase No. 3-RC- 9. Decided December 14, 19. 9DECISIONAND.DIRECTION OF ELECTIONUpon a petition duly filed, a hearing in the above-entitled proceed-ing was held before David F. Doyle, hearing officer.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.The Employer and the Intervenor 1 movedto dismiss the petition upon the ground of contract bar, which motionwill be considered hereinafter.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.On June 22, 1949, the Intervenor and the Employer executed acontract, effective from July 1, 1949, to June 30, 1950, covering onlythe maintenance employees at the Employer's Wheatland,.New York,plant.2 - The petition herein, seeking both production and maintenanceemployees at the Wheatland plant, was filed on September 27, 1949.The Employer and the Intervenor contend that their contract coveringmaintenance employees, which was in effect at the time the petitionwas filed, acts as a bar to this proceeding.On the other hand, the Pe-titioner contends that such contract contains unlawful provisionswhich will prevent it from constituting a bar.Although the contract1International Union of Operating Engineers, Locals Nos. 71 and 71A, AFL,sAt the time of the hearing, there were 11 maintenance employees covered by the agree-ment, who were classified either as "maintenancemnen-mill," or "maintenance nmen-board."87 NLRB No. 89.624 THE EBSARY GYPSUM COMPANY625contains union-shop clauses ,3 it provides that they shall become opera-tive only upon Board certification pursuant to an election.4We havealready found that such a contract is lawful.5Accordingly, we findthat the contract in question is a valid collective bargaining agreement,entered into approximately 3 months prior to the filing of the instantpetition, and therefore acts as a bar insofar as the maintenance employees covered therein are concerned.6However, with regard to theproduction employees,' it appears that they are not covered in theIntervenor's contract with the Employer, but have been bargainedfor in the past, in a separate unit, by the Hod Carriers.8As the Em-ployer's last contract with the Hod Carriers expired on September 12,1949, it is apparent that the petition herein was timely filed as to theproduction workers.The motion to dismiss, with respect to them, is,hereby denied.°We find that a question affecting commerce exists concerning the.representation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find that all production employees at the Employer's Wheat-land, New York, plant, excluding office and clerical employees, pro-fessional employees, guards, and supervisors as defined in the Act,,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the unit found appropriate in paragraph numbered 4, above, who,were employed during the pay-roll period immediately preceding thedate of this Direction of Election, including employees who did not3Articles 1 and 2 of the agreement.4No UA election has been petitioned for, or held, with respect to the employees covered,by the contract.5SchaeferBody,Inc.,85 NLRB 195."The notion to dismiss, with respect to the maintenance employees, is hereby granted-7At the time of the hearing, there were approximately 87 production employees at theWheatland plant.s International Hod Carriers, Building and Common Laborers' Union of America, LocalNo. 1068, AFL. This union,although served with notice,, did not appear at the hearing.No useful purpose would be served in a finding that the Intervenor's contract withthe Employer,covering only maintenance employees, bars the instant petition insofar, as:production employees are concerned. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collec-tive bargaining, by United Cement, Lime & Gypsum Workers Inter-national Union, Local No. 293, AFL.lo10The Hod Carriers(see footnote8, supra)is omitted from the ballot, since Local No.1068 is currently out of compliance.In the event such Local effects compliance within 2weeks from the date of this Direction,the Regional Director is instructed to accord theHod Carriers a place on the ballot in the election directed herein.